internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp br4 plr-103750-00 date date distributing old controlled sub sub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub sub fsub fsub fsub18 fsub fsub sub fsub fsub fsub sub sub sub sub fsub fsub fsub fsub controlled new fsub country country country country country country country country country country country country country country country state location location consultant business x business y corp z investor investor investor date date date date date date date date date date date date date date date date date date date a b c cc d e f g h i j k l m n o p q this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed and partially undertaken transaction the information submitted in that letter and in later correspondence is summarized below the rulings in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the ruling_request verification of the facts information and other data in this ruling letter may be required as part of the audit process facts publicly traded distributing is the common parent of a corporate group whose includible affiliates join in filing a consolidated_return before the transaction defined below distributing wholly owned old controlled and fsub before the transaction and currently distributing wholly owned and owns fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub and fsub fsub wholly owns fsub fsub and fsub fsub wholly owns fsub and fsub old controlled wholly owns fsub distributing acquired the stock of old controlled in a series of transactions that culminated on date the acquisition transactions distributing represents that no gain_or_loss was recognized in any acquisition transaction distributing and old controlled are domestic corporations each fsub is a foreign_entity as follows fsub country private limited_company fsub country corporation fsub country corporation fsub country private limited_company fsub country private company fsub country nonpublic stock corporation fsub country private limited_company fsub country private limited_company fsub country corporation fsub country private limited_company fsub country private limited_company fsub country limited_liability_company fsub country corporation fsub country private limited_company fsub country private limited_company fsub country private unlimited company fsub country private limited_company fsub country private limited_company fsub country private limited_company and fsub country limited_liability_company distributing directly conducts business x and old controlled directly conducts business y the remaining subsidiaries provide sales and distribution support for these businesses financial information has been submitted which indicates that business x and business y each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five years both distributing and old controlled or controlled defined below have issued and expect to continue issuing stock_options as compensation to employees and directors the compensatory options the operation of business x and business y within the same affiliated_group creates managerial systemic and other problems that prevent each business from fully focusing on its particular needs consultant has advised distributing that separating these businesses from one another would significantly ease these problems the separation the transaction to accomplish the separation distributing has proposed and partially undertaken the following series of steps collectively the transaction on date i distributing contributed its fsub stock to old controlled the stock contribution ii fsub issued additional stock to old controlled in exchange for a on date iii fsub formed fsub as a private limited_company in country fsub issued all its stock to fsub in exchange for b it is expected that fsub will elect under sec_301_7701-3 of the procedure and administration regulations to be disregarded as an entity separate from fsub on date iv fsub formed fsub as a private limited_company in country fsub transferred c to fsub in consideration for issuance of all the fsub stock to fsub it is expected that fsub will elect under sec_301_7701-3 to be disregarded as an entity separate from fsub on date v old controlled declared a dividend of cc dollars payable to distributing after date the first payment on date vi old controlled formed fsub as a country corporation fsub transferred d to fsub in consideration for issuance of all the fsub stock to old controlled on date vii fsub formed fsub as a private company in country fsub transferred e to fsub in consideration for issuance of all the fsub stock to fsub it is expected that fsub will elect under sec_301_7701-3 to be disregarded as an entity separate from fsub on date viii fsub formed fsub as a private limited_company in country fsub transferred f to fsub in consideration for issuance of all the fsub stock to fsub it is expected that fsub will elect under sec_301_7701-3 to be disregarded as an entity separate from fsub on date ix fsub formed fsub as a private limited_company in country fsub transferred g to fsub in consideration for issuance of all the fsub stock to fsub it is expected that fsub will elect under sec_301_7701-3 to be disregarded as an entity separate from fsub x fsub formed fsub as a corporation in country fsub transferred h to fsub in consideration for issuance of all the fsub stock to old controlled on date xi fsub changed its name to new fsub on date xii old controlled merged into newly formed controlled a state corporation the reincorporation xiii controlled formed fsub as a country corporation controlled purchased i and transferred them to fsub in exchange for all the stock of fsub on date xiv distributing’s counsel in country formed fsub as a private limited_company in country distributing’s counsel transferred j to fsub in consideration for issuance of all the fsub stock to fsub it is expected that fsub will elect under sec_301_7701-3 to be disregarded as an entity separate from fsub on date xv fsub formed fsub as a private limited_company in country fsub transferred k to fsub in consideration for issuance of all the fsub stock to fsub it is expected that fsub will elect under sec_301_7701-3 to be disregarded as an entity separate from fsub on date xvi fsub formed fsub as a private limited_company in country fsub transferred l to fsub in consideration for issuance of all the fsub stock to fsub it is expected that fsub will elect under sec_301_7701-3 to be disregarded as an entity separate from fsub on date xvii fsub formed fsub as a nonpublic stock corporation in country fsub transferred m to fsub in consideration for issuance of all the fsub stock to fsub it is expected that fsub will elect under sec_301_7701-3 to be disregarded as an entity separate from fsub xviii fsub transferred n to fsub on date xix new fsub amended its articles of incorporation so that controlled the sole shareholder of new fsub became liable without limitation for new fsub 1’s obligations xx new fsub issued additional stock to controlled in exchange for controlled’s obligation to pay b on date xxi distributing transferred inventory and assigned certain contract rights to controlled in exchange for controlled’s a assumption of certain liabilities and b agreement to pay distributing cash the cash payment hereafter referred to as the second payment equal to the book_value of the net assets transferred together with the stock contribution in step i and the first payment in step v the contribution distributing also granted controlled royalty-free nonexclusive licenses to use certain intellectual_property the licenses distributing has not decided on the extent to which it will transfer the first payment and the second payment together the payments to creditors in connection with the reorganization xxii fsub assumed certain liabilities of fsub related to business y such as accrued payroll and obligations under a distributor rebate program concurrently fsub transferred to fsub all of its rights in certain business y machinery and equipment the parties settled in cash the difference between the fair_market_value of the transferred assets and the amount of the assumed_liabilities because the assumed_liabilities exceeded the value of the transferred assets the required cash payment was made by fsub to fsub xxiii fsub assumed certain liabilities of fsub related to business y such as accrued payroll obligations under a distributor rebate program and other accrued marketing expenses concurrently fsub transferred to fsub all of its rights in certain business y machinery equipment furniture and fixtures and all of its rights in a leasehold and leasehold improvements to property in location the parties settled in cash the difference between the fair_market_value of the transferred assets and the amount of the assumed_liabilities because the value of the transferred assets exceeded the assumed_liabilities the required cash payment was made by fsub to fsub xxiv fsub assumed certain liabilities of fsub related to business y such as accrued payroll obligations under a distributor rebate program and other accrued marketing expenses concurrently fsub transferred to fsub all of its rights in certain business y machinery and equipment the parties agreed to settle in cash the difference between the fair_market_value of the transferred assets and the amount of the assumed_liabilities because the assumed_liabilities exceeded the value of the transferred assets the required cash payment will be made by fsub to fsub xxv fsub assumed certain liabilities of fsub related to business y such as accrued payroll and obligations under a distributor rebate program concurrently fsub transferred to fsub certain business y machinery equipment and current_assets the parties agreed to settle in cash the difference between the fair_market_value of the transferred assets and the amount of the assumed_liabilities because the assumed_liabilities exceeded the value of the transferred assets the required cash payment will be made by fsub to fsub xxvi fsub assumed certain liabilities of fsub related to business y such as accrued compensation obligations under a distributor rebate program accrued promotion rebates accrued price promotions and other accrued marketing expenses concurrently fsub transferred to fsub all of its rights in certain business y machinery and equipment the parties agreed to settle in cash the difference between the fair_market_value of the transferred assets and the amount of the assumed_liabilities because the assumed_liabilities exceeded the value of the transferred assets the required cash payment will be made by fsub to fsub xxvii fsub transferred all of its rights in business y inventories to fsub in exchange for fsub 24’s a agreement to pay cash and b assumption of certain business y liabilities xxviii fsub assumed certain liabilities of fsub related to business y such as accrued promotion rebates and other accrued marketing expenses concurrently fsub transferred to fsub all of its rights in certain business y machinery and equipment the parties settled in cash the difference between the fair_market_value of the transferred assets and the amount of the assumed_liabilities because the assumed_liabilities exceeded the value of the transferred assets the required cash payment was made by fsub to fsub xxix fsub assumed certain liabilities of fsub related to business y such as accrued payroll obligations under a distributor rebate program and other accrued marketing expenses concurrently fsub transferred to fsub all of its rights in certain business y machinery and equipment the parties settled in cash the difference between the fair_market_value of the transferred assets and the amount of the assumed_liabilities because the assumed_liabilities exceeded the value of the transferred assets the required cash payment was made by fsub to fsub xxx fsub assumed certain liabilities of fsub related to business y such as accrued payroll obligations under a distributor rebate program and other accrued marketing expenses fsub paid fsub cash equal to the amount of the assumed_liabilities xxxi fsub assumed accrued payroll obligations of fsub related to business y in exchange for cash equal to the amount of the assumed obligations xxxii controlled assumed certain liabilities of fsub related to business y such as accrued compensation and obligations under a distributor rebate program concurrently fsub transferred to controlled all of its rights in certain business y inventory and other current_assets the parties settled in cash the difference between the fair_market_value of the transferred assets and the amount of the assumed_liabilities because the assumed_liabilities exceeded the value of the transferred assets the required cash payment was made by fsub to controlled xxxiii controlled assumed fsub 16’s obligations to provide technical services for products sold under warranty in exchange fsub paid controlled cash equal to the amount of its reserve for these obligations xxxiv fsub assumed certain liabilities of fsub related to business y such as accrued payroll and obligations under a distributor rebate program fsub paid fsub cash equal to the amount of the assumed_liabilities xxxv fsub assumed certain liabilities of fsub related to business y such as accrued payroll obligations under a distributor rebate program and other accrued marketing expenses concurrently fsub transferred to fsub all of its rights in certain business y machinery and equipment the parties settled in cash the difference between the fair_market_value of the transferred assets and the amount of the assumed_liabilities because the value of the transferred assets exceeded the assumed_liabilities the required cash payment was made by fsub to fsub xxxvi fsub assumed fsub 12’s obligations for its business y accrued payroll and related expenses concurrently fsub transferred to fsub certain business y machinery and equipment the parties settled in cash the difference between the fair_market_value of the transferred assets and the amount of the assumed_liabilities because the assumed_liabilities exceeded the value of the transferred assets the required cash payment was made by fsub to fsub xxxvii fsub assumed fsub 13’s obligations for accrued payroll and related expenses in exchange for cash equal to the amount of the assumed obligations on date xxxviii fsub transferred o to fsub xxxix controlled issued new shares of its common_stock to public investors investor investor and investor the stock issued was approximately p percent of the total number of controlled common shares that will be outstanding immediately after the transaction on date xxxx distributing will distribute its controlled stock pro_rata to the distributing shareholders the distribution the distributing shareholders will receive only controlled stock in the distribution distributing and controlled have also entered into an employee matters agreement a tax_sharing_agreement a master transitional services agreement a master confidential disclosure agreement a real_estate matters agreement a master technology and license agreement a master patent ownership and license agreement a master trademark ownership and license agreement and an indemnification and insurance matters agreement as part of the transaction collectively the agreements contribution and distribution representations the taxpayer has made the following representations regarding the contribution and the distribution a no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation b the five years of financial information submitted on behalf of the businesses conducted by distributing and controlled represents the present operations of each business and there have been no substantial operational changes to either business since the date of the last submitted financial statements c except for facilities and shared services provided by distributing to controlled on an arm’s-length basis for a limited transitional period after the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees d the distribution is being carried out to resolve managerial systemic and other problems that have arisen from operating business x and business y within a single affiliated_group the distribution is motivated in whole or substantial part by this corporate business_purpose and other business reasons e there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction f there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 g apart from an expected sale by distributing to corp z of a facility in location the facility there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the facility comprises less than q percent of distributing’s total assets h immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 i no two parties to the transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code j the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled k for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution l for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution m the total adjusted_basis and fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the liabilities assumed within the meaning of sec_357 by controlled n the liabilities of distributing assumed within the meaning of sec_357 by controlled were incurred in the ordinary course of business and are associated with the assets being transferred o to the extent any transfer in the transaction is an early disposition of property for which an investment_credit has been or will be claimed under sec_46 the income_tax_liability for the taxable_year in which the investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect the early disposition of the property p no debt will exist between distributing and controlled at the time of or after the distribution except for debt that may arise i in the ordinary course of business or ii from the leasing of certain facilities and provision of certain services by distributing to controlled after the distribution none of this debt will be stock_or_securities for purposes of sec_355 q payments made in all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length r the compensatory options issued or to be issued by distributing or controlled i contain or will contain customary terms and conditions ii were or will be granted in_connection_with_the_performance_of_services for distributing or controlled or a person related to the grantor under sec_355 iii were not or will not be excessive by reference to the services performed iv will not be transferable within the meaning of sec_1_83-3 immediately after the distribution or within six months thereafter and v will not have a readily_ascertainable_fair_market_value as defined in sec_1_83-7 immediately after the distribution and within six months thereafter reorganization representation s to the best of distributing’s knowledge and belief the reincorporation described in step xii will qualify as a reorganization under sec_368 rulings based solely on the information submitted and the representations made we rule as follows on the transaction the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 the gain if any realized by distributing on its transfer of assets to controlled in exchange for controlled stock the payments and the assumption by controlled of certain liabilities will be recognized only to the extent that the payments are not transferred to creditors of distributing in connection with the reorganization sec_361 and b sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of assets received by controlled in the contribution will equal the basis of those assets in the hands of distributing increased by any gain recognized by distributing on the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on their receipt of controlled stock in the distribution sec_355 the aggregate basis of the controlled stock and the distributing stock in the hands of each distributing shareholder after the distribution will equal the shareholder’s basis in the distributing stock immediately before the distribution allocated between the controlled stock and the distributing stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each distributing shareholder will include the holding_period of the distributing stock on which the distribution is made provided the stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the issuance or exercise of a compensatory_option will not be treated as an acquisition for purposes of sec_355 no opinion is expressed about the tax treatment of the transaction under any other provision of the code or regulations or the tax treatment of any conditions caveats existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether gain_or_loss was recognized in whole or part by any party to the acquisition transactions ii the tax consequences of the stock issuances described in steps ii and xx iii the tax consequences of the formations described in steps iii iv vi vii viii ix x xiii xiv xv xvi and xvii iv the validity of disregarded_entity elections described in steps iii iv vii viii ix xiv xv xvi and xvii v the tax consequences of the reincorporation described in step xii vi the tax consequences of the transfers described in steps xviii and xxxviii vii the tax consequences of amending the fsub articles of incorporation described in step xix viii the tax consequences of distributing’s grant of the licenses to controlled as described in step xxi including whether the licenses are assets see revrul_69_156 c b ix the tax consequences of the asset transfers and liability assumptions described in steps xxii through xxxvii and x the tax consequences of any payment made under any agreement temporary or final regulations pertaining to one or more issues addressed in this ruling letter have yet to be adopted therefore this letter may be revoked or modified by the issuance of such temporary or final regulations or a notice with respect to their future issuance see section dollar_figure of revproc_2000_1 2001_1_irb_4 which discusses the revocation and modification of ruling letters however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling will not be revoked or modified retroactively except in rare or unusual circumstances procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the transaction should attach a copy of this ruling letter to its his or her federal tax_return for the taxable_year in which the transaction is completed pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
